
	
		II
		112th CONGRESS
		1st Session
		S. 862
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for a comprehensive Gulf of Mexico restoration
		  plan, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Gulf of Mexico
			 Recovery, Restoration, and Resiliency Act.
		2.DefinitionsIn this Act:
			(1)Citizens’
			 Advisory CommitteeThe term Citizens’ Advisory
			 Committee means the Gulf of Mexico Regional Citizens' Advisory Committee
			 established by section 8(a).
			(2)Clean energy
			 production and developmentThe term clean energy production
			 and development means any electricity generation, transmission, storage,
			 heating, cooling, industrial process, or manufacturing project the primary
			 purpose of which is the deployment, development, or production of an energy
			 system or technology that avoids, reduces, or sequesters air pollutants or
			 anthropogenic greenhouse gases.
			(3)CouncilThe
			 term Council means the Gulf of Mexico Recovery Council established
			 by section 3(a).
			(4)Eligible
			 entityThe term eligible entity means an
			 organization that—
				(A)is a consortium
			 of 1 or more public and private institutions of higher education in a Gulf
			 State;
				(B)is formally
			 established by a board of higher education in a Gulf State for the purpose of
			 collaborating on marine science research;
				(C)carries out 1 or
			 more operations that are physically located in the Gulf coast; and
				(D)demonstrates
			 experience arising from—
					(i)the
			 conduct of the types of activities described in section 6; and
					(ii)the ability to
			 carry out each requirement described in subsections (c), (d), and (e) of
			 section 6.
					(5)Federal
			 agencyThe term Federal agency has the meaning given
			 the term in section 1004 of the Solid Waste Disposal Act (42 U.S.C.
			 6903).
			(6)Fishery
			 EndowmentThe term Fishery Endowment means the Gulf
			 of Mexico Fishery Endowment established under section 7(a).
			(7)FundThe
			 term Fund means the Gulf of Mexico Recovery Fund established by
			 section 4(a).
			(8)GulfThe
			 term Gulf means the submerged land of the outer Continental Shelf,
			 and the areas of the exclusive economic zone of the United States, within the
			 Gulf of Mexico, including associated coastal watersheds, estuaries, beaches,
			 and wetlands.
			(9)Gulf
			 coastThe term Gulf coast means—
				(A)each coastal zone
			 (as determined pursuant to the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.)) of each Gulf State
			 (including water adjacent to the Gulf State); and
				(B)submerged land of
			 the outer Continental Shelf located in the Gulf of Mexico.
				(10)Gulf oil
			 spillThe term Gulf oil spill means the discharge of
			 oil and the use of oil dispersants that began in 2010 in connection with the
			 blowout and explosion of the mobile offshore drilling unit Deepwater Horizon
			 that occurred on April 20, 2010, and resulting hydrocarbon releases into the
			 environment.
			(11)Gulf
			 StateThe term Gulf State means any of the States
			 of—
				(A)Alabama;
				(B)Florida;
				(C)Louisiana;
				(D)Mississippi;
			 and
				(E)Texas.
				(12)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1002).
			(13)Local
			 political subdivisionThe term local political
			 subdivision means any city, county, township, town, borough, parish,
			 village, or other general purpose political subdivision of a State.
			(14)Natural
			 resource trusteeThe term natural resource trustee
			 means each of the Federal and State trustees designated under title I of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) with respect to natural
			 resource damages relating to the Gulf oil spill.
			(15)Observation
			 SystemThe term Observation System means the Gulf of
			 Mexico Observation System established under section 6(a).
			(16)PlanThe
			 term Plan means the Comprehensive Gulf of Mexico Recovery Plan
			 developed under section 5(a).
			(17)StrategyThe
			 term Strategy means the regional ecosystem restoration strategy
			 developed by the Gulf Coast Ecosystem Restoration Task Force established by
			 Executive Order 13554 (16 U.S.C. 1451 note; relating to the Gulf Coast
			 Ecosystem Restoration Task Force).
			3.Gulf of Mexico
			 Recovery Council
			(a)EstablishmentThere
			 is established the Gulf of Mexico Recovery Council.
			(b)MembershipThe
			 Council shall be composed of each member of the Gulf Coast Ecosystem
			 Restoration Task Force established by Executive Order 13554 (16 U.S.C. 1451
			 note; relating to the Gulf Coast Ecosystem Restoration Task Force).
			(c)ChairpersonThe
			 President shall select a Chairperson from among the members of the
			 Council.
			(d)DutiesThe
			 Council, in coordination with the natural resource trustees, shall—
				(1)develop the
			 Plan;
				(2)establish
			 guidelines for the provision of, and provide, grants in accordance with
			 subsection (e);
				(3)establish the
			 Observation System;
				(4)establish the
			 Fishery Endowment;
				(5)coordinate the
			 sharing of scientific information and other research associated with Gulf coast
			 economic development, ecosystem restoration, and public health
			 rehabilitation;
				(6)form partnerships
			 with Federal and State agencies, institutions of higher education, research
			 consortia, private companies, and other relevant entities; and
				(7)submit to the
			 appropriate committees of Congress an annual report under subsection
			 (f).
				(e)Grants
				(1)In
			 generalUsing amounts made available for expenditure from the
			 Fund for a fiscal year, the Council shall provide grants in accordance with
			 this subsection.
				(2)Grants to local
			 political subdivisions
					(A)In
			 generalFor each fiscal year, of the amounts made available for
			 expenditure from the Fund, the Council shall use 45 percent of the amounts to
			 provide grants to local political subdivisions.
					(B)Request for
			 grant proposalsNot later than 30 days after the date of
			 enactment of this Act, and every 180 days thereafter until such time as the
			 percentage of amounts specified in subparagraph (A) for a fiscal year has been
			 provided in the form of grants under this paragraph, the Council shall issue to
			 each local political subdivision affected by the Gulf oil spill, as determined
			 by the Council, a request for proposal for grants for activities relating to
			 Gulf coast economic development, ecosystem restoration, and public health
			 rehabilitation, including—
						(i)environmental
			 restoration and remediation (including remediation in coastal and marine
			 ecosystems);
						(ii)academic and
			 applied research regarding the economy, environment, and public health of the
			 local political subdivision;
						(iii)seafood
			 marketing;
						(iv)tourism and
			 tourism marketing;
						(v)coastal land
			 acquisition;
						(vi)ecosystem
			 resource planning;
						(vii)renewable and
			 clean energy production and development, energy conservation, and related
			 retrofitting projects;
						(viii)workforce
			 development; and
						(ix)environmental
			 education.
						(C)Consistency
			 with regional ecosystem restoration strategyThe Council shall
			 ensure that any funds made available under this paragraph shall be used for
			 projects and activities that are consistent with the Strategy.
					(D)Timing of
			 provision of grantsThe Council shall provide a grant under this
			 paragraph not later than 120 days after the date on which the Council receives
			 a proposal for the grant described in subparagraph (B).
					(3)Grants from
			 Council for Plan and observation system
					(A)In
			 generalFor each fiscal year, of the amounts made available for
			 expenditure from the Fund, the Council shall use 50 percent of the amounts to
			 provide grants for use in—
						(i)funding projects,
			 programs, or activities to meet the goals described in section 5(b); and
						(ii)carrying out
			 section 6.
						(B)Eligible
			 recipientsThe Council may provide a grant under this
			 paragraph—
						(i)for
			 a purpose described in subparagraph (A)(i), to—
							(I)a Federal or
			 State agency;
							(II)an institution
			 of higher education; or
							(III)a local
			 political subdivision; and
							(ii)for the purpose
			 described in subparagraph (A)(ii), to eligible entities selected by the Council
			 under section 6(b)(2)(A).
						(C)Condition for
			 receipt of grantAs a condition on the receipt of a grant under
			 this paragraph, and eligible recipient described in subparagraph (B)(i) shall
			 agree to coordinate with the Council to develop and modify proposed projects to
			 address needs under, and achieve the goals of, the Plan.
					(4)Method of
			 allocation
					(A)In
			 generalThe Council shall allocate the amounts to be used within
			 each Gulf State under this paragraph in accordance with subparagraph
			 (B).
					(B)Allocation
						(i)Proportionate
			 share of length of Gulf coast shorelineOf the amounts allocated
			 to a Gulf State described in subparagraph (A) for each fiscal year, 60 percent
			 shall be allocated based on the proportion that, as determined by the Council
			 based on the most recently available data from, or accepted by, the Office of
			 Coast Survey of the National Oceanic and Atmospheric Administration—
							(I)the aggregate
			 length of the Gulf coast shoreline of the Gulf State; bears to
							(II)the aggregate
			 length of the Gulf coast shoreline of all Gulf States.
							(ii)Proportionate
			 share of aggregate populationOf the amounts allocated to a Gulf
			 State described in subparagraph (A) for each fiscal year, 40 percent shall be
			 allocated based on the proportion that, as determined by the Council based on
			 data collected during the most recent decennial census—
							(I)the aggregate
			 population of all counties located, in whole or in part, within the designated
			 Gulf coast boundaries of the Gulf State; bears to
							(II)the aggregate
			 population of all counties located, in whole or in part, within the designated
			 Gulf coast boundaries in all Gulf States.
							(iii)Adjustment
			 authorityIn carrying out this paragraph for a fiscal year, the
			 Council may increase or decrease the percentages of funds provided under
			 clauses (i) and (ii) for the fiscal year by not more than 5 percent, based on
			 the severity of impacts of the Gulf oil spill on a particular Gulf State, as
			 determined by the Council, on the condition that the total of the percentages
			 under those clauses remains 100 percent after all such increases and
			 decreases.
						(5)Administrative
			 expensesNot more than 5 percent of the amount of any grant
			 provided under this subsection may be used for administrative expenses.
				(6)Fishery
			 EndowmentFor each fiscal year, an amount equal to 5 percent of
			 the amounts in the Fund shall be—
					(A)deposited by the
			 Council in a subaccount in the Treasury; and
					(B)made available to
			 the Administrator of the National Oceanic and Atmospheric Administration and
			 the Regional Gulf of Mexico Fishery Management Council for use in administering
			 and implementing the Fishery Endowment.
					(f)Annual
			 reportsNot later than September 30, 2012, and annually
			 thereafter, the Council shall submit to the appropriate committees of Congress
			 a report that, for the period covered by the report, contains a description of
			 each—
				(1)activity of the
			 Council, including each grant provided by the Council under subsection (e);
			 and
				(2)policy, plan,
			 activity, and project carried out under this Act.
				(g)Authority To
			 transfer fundThe Council may transfer amounts from the Fund to
			 Federal agencies for the purpose of carrying out this Act, including for the
			 purposes of—
				(1)carrying out
			 Plan;
				(2)administering the
			 Fishery Endowment; and
				(3)administering the
			 Observation System.
				(h)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Council.
			4.Gulf of Mexico
			 Recovery Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Gulf of Mexico Recovery Fund, to be administered by the Council
			 for authorized uses described in subsection (c).
			(b)Transfers to
			 fundNotwithstanding any other provision of law, the Secretary of
			 the Treasury shall deposit in the Fund amounts equal to not less than 100
			 percent of any amounts collected by the United States before, on, or after the
			 date of enactment of this Act, and available on or after the date of enactment
			 of this Act, as penalties, settlements, or fines under sections 309 and 311 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1319, 1321) in relation to
			 the Gulf oil spill.
			(c)Authorized
			 usesAmounts in the Fund shall be available to the Council for
			 the conduct of activities relating to Gulf coast economic development,
			 ecosystem restoration, and public health rehabilitation in accordance with this
			 Act, including the provision of grants under section 3(e).
			5.Comprehensive
			 Gulf of Mexico Recovery Plan
			(a)Development of
			 PlanIn accordance with subsection (b), the Council, in
			 accordance with the Strategy and taking into consideration the advice of the
			 Scientific Advisory Committee and the Citizens’ Advisory Committee, shall
			 develop a comprehensive plan to restore, revitalize, and increase the
			 resiliency of the Gulf of Mexico ecosystem.
			(b)GoalsThe
			 goals of the Plan shall include, with respect to the Gulf coast—
				(1)ecosystem
			 monitoring; and
				(2)ecosystem
			 recovery and resiliency, with an emphasis on a holistic, comprehensive approach
			 covering coastal, nearshore, deep water.
				(c)ImplementationThe
			 Council shall provide grants under section 4(c)(3)(A) for use in funding
			 projects, programs, or activities to meet the goals described in subsection
			 (b).
			6.Gulf of Mexico
			 Observation System
			(a)EstablishmentThe
			 Council shall establish the Gulf of Mexico Observation System to observe,
			 monitor, and map the Gulf in a comprehensive manner.
			(b)AdministrationThe
			 Observation System shall be—
				(1)implemented
			 through a Gulf of Mexico Exploration Research Center; and
				(2)administered by 1
			 or more eligible entities that—
					(A)are selected by
			 the Council based on an application demonstrating the ability of the eligible
			 entity to carry out this section; and
					(B)receive a grant
			 for that purpose under section 3(e)(3)(A)(ii).
					(c)Facilitation of
			 existing technologiesAn eligible entity administering the
			 Observation System under subsection (b) shall facilitate the use of existing
			 technologies to quickly increase, to the maximum extent practicable,
			 observation and monitoring capabilities in the Gulf.
			(d)Development of
			 new technologiesAn eligible entity administering the Observation
			 System under subsection (b) shall facilitate the development of new monitoring
			 technologies.
			(e)Coordination
			 with national integrated coastal and ocean observation systemThe
			 Council shall ensure that the Observation System is developed in coordination
			 with the National Integrated Coastal and Ocean Observation System established
			 under section 12304(a) of the Integrated Coastal and Ocean Observation System
			 Act of 2009 (33 U.S.C. 3603(a)).
			7.Gulf of Mexico
			 fishery endowment
			(a)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Council shall
			 establish a fishery endowment to ensure, to the maximum extent practicable, the
			 long-term sustainability of fish stocks and the recreational, commercial, and
			 charter fishing industry in the Gulf of Mexico.
			(b)FundingFor
			 each fiscal year, of the amounts made available for expenditure from the
			 subaccount described in section 3(e)(6)(A), 95 percent of the interest accrued
			 in the subaccount may be expended for, with respect to the Gulf of
			 Mexico—
				(1)data collection
			 and stock assessments;
				(2)pilot programs
			 for—
					(A)fishery
			 independent data; and
					(B)spawning
			 aggregations reduction;
					(3)cooperative
			 research; and
				(4)training and
			 education on sustainable fishing practices and gear use.
				(c)Administration;
			 implementationThe Fishery Endowment shall be—
				(1)administered by
			 the Administrator of the National Oceanic and Atmospheric Administration;
			 and
				(2)implemented by
			 the Regional Gulf of Mexico Fishery Management Council.
				8.Citizens
			 advisory committee
			(a)EstablishmentThere
			 is established the Citizens’ Advisory Committee.
			(b)Membership
				(1)In
			 generalThe Citizens’ Advisory Committee shall be composed of 39
			 members, of whom—
					(A)30 members shall
			 be voting members—
						(i)of
			 whom—
							(I)6 members shall
			 be residents of, and represent, the State of Alabama;
							(II)6 members shall
			 be residents of, and represent, the State of Florida;
							(III)6 members shall
			 be residents of, and represent, the State of Louisiana;
							(IV)6 members shall
			 be residents of, and represent, the State of Mississippi; and
							(V)6 members shall
			 be residents of, and represent, the State of Texas; and
							(ii)each of whom
			 shall represent an interest of the State of which the member represents,
			 including an interest relating to—
							(I)the commercial
			 fin fish and shellfish industry;
							(II)the charter
			 fishing industry;
							(III)the restaurant,
			 hotel, and tourism industries;
							(IV)indigenous
			 peoples communities;
							(V)the marine and
			 coastal conservation community; and
							(VI)incorporated and
			 unincorporated municipalities; and
							(B)9 members shall
			 be nonvoting members, of whom—
						(i)1
			 member shall be appointed by, and represent, the Secretary of the department in
			 which the Coast Guard is operating;
						(ii)1
			 member shall be appointed by, and represent, the Administrator of the
			 Environmental Protection Agency;
						(iii)1
			 member shall be appointed by, and represent, the Administrator of the National
			 Oceanic and Atmospheric Administration;
						(iv)1
			 member shall be appointed by, and represent, the Secretary of the
			 Interior;
						(v)1
			 member shall be appointed by, and represent, the lead maritime environmental
			 and natural resources management and enforcement agency of the State of
			 Alabama;
						(vi)1
			 member shall be appointed by, and represent, the lead maritime environmental
			 and natural resources management and enforcement agency of the State of
			 Florida;
						(vii)1
			 member shall be appointed by, and represent, the lead maritime environmental
			 and natural resources management and enforcement agency of the State of
			 Louisiana;
						(viii)1 member shall
			 be appointed by, and represent, the lead maritime environmental and natural
			 resources management and enforcement agency of the State of Mississippi;
			 and
						(ix)1
			 member shall be appointed by, and represent, the lead maritime environmental
			 and natural resources management and enforcement agency of the State of
			 Texas.
						(2)Geographic
			 balanceVoting and nonvoting members representing States shall be
			 appointed equally from each State represented on the Citizens’ Advisory
			 Committee.
				(c)Terms
				(1)In
			 generalExcept as provided in paragraph (2), the voting members
			 of the Citizens’ Advisory Committee shall be appointed for a term of 3
			 years.
				(2)Initial
			 appointmentsTo establish the terms of the group of first
			 appointments of voting members to the Citizens’ Advisory Committee, a drawing
			 of lots among the initial members shall be conducted under which—
					(A)1/3
			 of the group shall serve for a period of 3 years;
					(B)1/3
			 of the group shall serve for a period of 2 years; and
					(C)1/3
			 of the group shall serve for a period 1 year.
					(3)Duration of
			 committeeThe authority of the Citizens’ Advisory Committee shall
			 continue during the lifetime of energy development, transportation, and
			 facility removal activities in the Gulf of Mexico.
				(d)Administration
				(1)In
			 generalThe Citizens’ Advisory Committee shall—
					(A)elect a
			 Chairperson from among the members of the Citizens’ Advisory Committee;
					(B)select a staff;
			 and
					(C)make policies
			 with regard to the internal operating procedures of the Citizens’ Advisory
			 Committee.
					(2)Self-governance
					(A)Initial
			 meetingAfter the date on which the Secretary of the department
			 in which the Coast Guard is operating conducts an initial organizational
			 meeting for the Citizens’ Advisory Committee, the Citizens’ Advisory Committee
			 shall be self-governing.
					(B)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the Citizens’ Advisory Committee have been appointed, the Citizens’
			 Advisory Committee shall hold the initial meeting of the Citizens’ Advisory
			 Committee.
					(C)Periodic
			 meetingsThe Citizens’ Advisory Committee shall conduct meetings
			 not less frequently than 1 meeting per calendar year.
					(3)TransparencySubject
			 to subsection (e)(2), the Citizens’ Advisory Committee shall—
					(A)conduct the
			 operations of the Citizens’ Advisory Committee in a manner that is accessible
			 by the public;
					(B)ensure that each
			 work product adopted by the Citizens’ Advisory Committee is publicly
			 accessible;
					(C)conduct not less
			 than 1 meeting during each calendar year that is open to the public, for which
			 the Citizens’ Advisory Committee shall provide public notice not later than 30
			 days before the date of the meeting; and
					(D)maintain a public
			 Web site containing, at a minimum—
						(i)recommendations
			 made by the Citizens’ Advisory Committee, and information as to whether the
			 recommendations have been adopted (including an explanation of each reason of
			 the Citizens’ Advisory Committee for not adopting a recommendation);
						(ii)a
			 description of plans under review, carried out in a manner that does not
			 disclose any confidential or privileged information;
						(iii)a
			 statement of industry standards; and
						(iv)an
			 interactive component that enables the public—
							(I)to submit
			 questions and comments; and
							(II)to report
			 problems.
							(4)Conflicts of
			 interestAn individual selected as a voting member of the
			 Citizens’ Advisory Committee may not engage in any activity that may conflict
			 with the execution of the functions or duties of the individual as a member of
			 the Citizens’ Advisory Committee.
				(e)Information
			 from Federal agencies and industry
				(1)In
			 generalThe Citizens’ Advisory Committee may request directly
			 from any Federal agency information, suggestions, estimates, and statistics to
			 carry out this section.
				(2)AccessThe
			 Citizens’ Advisory Committee shall have access to—
					(A)facilities and
			 nonproprietary records of the oil and gas industry that are relevant to the
			 proper execution of the duties of the Citizens’ Advisory Committee under this
			 section; and
					(B)records
			 containing proprietary information if—
						(i)the
			 records are relevant to the proper execution of the duties of the Citizens’
			 Advisory Committee under this section; and
						(ii)the proprietary
			 information is redacted to the extent necessary and appropriate.
						(f)Committee
			 recommendationsAll recommendations of the Committee shall only
			 be advisory.
			(g)Location and
			 compensation
				(1)Office
			 locationsThe Council shall establish offices in 1 or more Gulf
			 States, as the Citizens’ Advisory Committee determines to be necessary and
			 appropriate to carry out the operations of the Citizens’ Advisory
			 Committee.
				(2)CompensationA
			 member of the Citizens’ Advisory Committee shall—
					(A)serve without
			 compensation; and
					(B)be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code (except by express authorization of the Citizens’ Advisory
			 Committee in any case in which the rates are inadequate to reimburse a member
			 not eligible for travel rates of the Federal Government).
					(h)Reports
				(1)Duty of
			 Comptroller General of the United StatesNot later than 3 years
			 after the date of establishment of the Citizens’ Advisory Committee, and every
			 3 years thereafter, the Comptroller General of the United States shall submit
			 to the President and the appropriate committees of Congress a report that
			 contains a description of, for the period covered by the report, the operations
			 and expenditures of the Citizens’ Advisory Committee in carrying out this
			 section (including any recommendation of the Comptroller General of the United
			 States).
				(2)Duty of
			 Citizens’ Advisory CommitteeNot later than 2 years after the
			 date of establishment of the Citizens’ Advisory Committee, and every 2 years
			 thereafter, the Citizens’ Advisory Committee shall submit to the appropriate
			 committees of Congress a report that contains, for the period covered by the
			 report, a description of—
					(A)the extent of
			 achievement of safe operations in the Gulf of oil and gas activities;
					(B)unresolved
			 problems and concerns with operations, activities, and plans; and
					(C)the operations
			 and expenditures, needs, issues, and recommendations of the Citizens’ Advisory
			 Committee.
					9.Scientific
			 advisory committee
			(a)EstablishmentThere
			 is established the Scientific Advisory Committee to provide advice to the
			 Council regarding the science behind the Plan and long-term monitoring and
			 restoration of the Gulf coast ecosystem.
			(b)MembershipThe
			 Scientific Advisory Committee shall be composed of 16 members, of whom—
				(1)10 shall be
			 voting members, of whom—
					(A)with respect to
			 the State of Alabama, 2 members shall be appointed by the State, of
			 whom—
						(i)1
			 shall be a scientist employed by an institution of higher education located in
			 the State; and
						(ii)1
			 shall be a representative of the environmental protection or quality agency of
			 the State;
						(B)with respect to
			 the State of Florida, 2 members shall be appointed by the State, of
			 whom—
						(i)1
			 shall be a scientist employed by an institution of higher education located in
			 the State; and
						(ii)1
			 shall be a representative of the environmental protection or quality agency of
			 the State;
						(C)with respect to
			 the State of Louisiana, 2 members shall be appointed by the State, of
			 whom—
						(i)1
			 shall be a scientist employed by an institution of higher education located in
			 the State; and
						(ii)1
			 shall be a representative of the environmental protection or quality agency of
			 the State;
						(D)with respect to
			 the State of Mississippi, 2 members shall be appointed by the State, of
			 whom—
						(i)1
			 shall be a scientist employed by an institution of higher education located in
			 the State; and
						(ii)1
			 shall be a representative of the environmental protection or quality agency of
			 the State; and
						(E)with respect to
			 the State of Texas, 2 members shall be appointed by the State, of whom—
						(i)1
			 shall be a scientist employed by an institution of higher education located in
			 the State; and
						(ii)1
			 shall be a representative of the environmental protection or quality agency of
			 the State; and
						(2)4 shall be
			 nonvoting members, of whom—
					(A)1 member shall be
			 appointed by the Administrator of the National Oceanic and Atmospheric
			 Administration;
					(B)1 member shall be
			 appointed by the Administrator of the Environmental Protection Agency;
					(C)1 member shall be
			 appointed by the Director of the National Institute for Standards and
			 Technology; and
					(D)1 member shall be
			 appointed by the Secretary of the Interior.
					(c)DutiesNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Scientific Advisory Committee shall prepare and submit to the
			 Council a report that describes, for the period covered by the report, the
			 science regarding—
				(1)impacts to the
			 Gulf and Gulf coast from the Gulf oil spill;
				(2)the progress of
			 restoration activities for the Gulf and Gulf coast; and
				(3)the
			 implementation of the Plan.
				10.Effect on other
			 lawNothing in this section
			 supersedes or otherwise affects any provision of Federal law, including, in
			 particular, laws providing recovery for injury to natural resources under the
			 Oil Pollution Act of 1990 (33 U.S.C 2701 et. seq.).
		
